 



Exhibit 10

     

  1998 Stock Incentive Plan

  2005 Performance Plan Award Agreement
 
   

  Corn Products International, Inc.
 
   

  January 2005

 



--------------------------------------------------------------------------------



 



Contents



--------------------------------------------------------------------------------

         
Article 1. Performance Period
    1  
 
       
Article 2. Value of Performance Shares
    1  
 
       
Article 3. Performance Shares and Achievement of Performance Measures
    1  
 
       
Article 4. Termination Provisions
    4  
 
       
Article 5. Dividends
    5  
 
       
Article 6. Form and Timing of Payment of Performance Shares
    5  
 
       
Article 7. Nontransferability
    5  
 
       
Article 8. Administration
    5  
 
       
Article 9. Miscellaneous
    6  

 



--------------------------------------------------------------------------------



 



Corn Products International, Inc.
1998 Stock Incentive Plan
2005 Performance Plan Award Agreement

 
You have been selected to be a participant in the Corn Products International,
Inc. 1998 Stock Incentive Plan (the “1998 Plan”), as specified below:

         

  Participant:    
 
       

  Target Performance Share Award:    
 
       

  Performance Period:   January 1, 2005 to December 31, 2007
 
       

  Performance Measures:   Relative Total Shareholder Return (“TSR”) – 50% Return
on Capital Employed– 50%

THIS AGREEMENT (the “Agreement”) effective as of January 1, 2005, represents the
grant of Performance Shares by Corn Products International, Inc., a Delaware
corporation (the “Company”), to the Participant named above, pursuant to the
provisions of the 1998 Plan.

The 1998 Plan provides a complete description of the terms and conditions
governing the Performance Shares. If there is any inconsistency between the
terms of this Agreement and the terms of the 1998 Plan, the 1998 Plan’s terms
shall completely supersede and replace the conflicting terms of this Agreement.
All capitalized terms shall have the meanings ascribed to them in the 1998 Plan,
unless specifically set forth otherwise herein. The parties hereto agree as
follows:

Article 1. Performance Period

The Performance Period commences on January 1, 2005 and ends on December 31,
2007.

Article 2. Value of Performance Shares

Each Performance Share shall represent and have a value equal to one share of
common stock of the Company as detailed herein.

Article 3. Performance Shares and Achievement of Performance Measures



  (a)   The number of Performance Shares to be earned under this Agreement shall
be based upon the achievement of preestablished TSR percentile ranking
performance and return on capital goals as approved by the Compensation
Committee of the Company’s Board of Directors (the “Committee”) for the
Performance Period, based on the following charts:

1



--------------------------------------------------------------------------------



 



Total Shareholder Return

                  Percent of Target   TSR Percentile   Performance Share  
Ranking Goal   Award Earned    
³80th
  200% (maximum)
70th
  150%
55th
  100% (target)
50th
    75%
40th
    50% (threshold)
< 40th
      0%  



      Interpolation shall be used to determine the percentile rank in the event
the Company’s TSR Percentile Rank does not fall directly on one of the ranks
listed in the above chart.         Unless otherwise determined by the Committee,
a minimum of a positive TSR must be achieved at the end of the three-year cycle
for this portion of the award to be earned.     (b)   For this purpose, TSR
shall be determined as follows:

             

  TSR   =   Change in Stock Price + Dividends Paid

          Beginning Stock Price



  (i)   Beginning Stock Price shall mean the average of the Daily Averages for
each of the twenty (20) trading days immediately prior to the first day of the
Performance Period;     (ii)   Ending Stock Price shall mean the average of
Daily Averages for each of the last twenty (20) trading days of the Performance
Period;     (iii)   Change in Stock Price shall mean the difference between the
Beginning Stock Price and the Ending Stock Price; and     (iv)   Dividends Paid
shall mean the total of all dividends paid on one (1) share of stock during the
applicable calendar quarter(s) during the Performance Period, provided that
dividends shall be treated as though they are reinvested at the end of each
calendar quarter based on the stock price at the end of each calendar quarter.  
  (v)   Daily Average shall mean the average of the high and low stock price on
the applicable stock exchange of one share of stock for a particular trading
day.

2



--------------------------------------------------------------------------------



 



  (c)   Following the TSR determination, the Company’s Percentile Rank shall be
determined as follows:

                 
Percentile
Rank
  =   1 -   Company Rank

--------------------------------------------------------------------------------

Number of Companies   x 100

Once the Company’s Percentile Rank is determined, 50% of the Performance Shares
target to be awarded shall then be determined based on the chart in
Section 3(a).



  (i)   Number of Companies shall be the total number of companies in the Peer
Group, including the Company, at the end of the Performance Period.     (ii)  
Company Rank shall be determined by listing from highest TSR to lowest TSR each
company in the Peer Group (including the Company) and counting down from the
company with the highest TSR.     (iii)   Peer Group shall mean the companies
listed below, categorized by industry. If two companies in the group merge, or
one is acquired, the new company would be included in the group. If a company
merges with a company not in the group or if a company declares bankruptcy, the
company will be removed and its TSR will not be included as part of the Peer
Group.

AG Processing
Archer Daniels Midland Company
Bunge Limited
Gruma, S.A. de C.V.
Grupo Indl Maseca-ADR
MGP Ingredients, Inc.
Penford Corp
Tate & Lyle — ADR

AG Production/Farm Production
Alico Inc
Charles River Labs International Inc.
Delta & Pine Land Co.
Dimon Inc.
Standard Commercial Corporation
Universal Corporation

AG Chemicals
Agrium Inc.
Monsanto Company
Potash Corporation of Saskatchewan Inc.
Syngenta AG-ADR
Terra Industries Inc.
Terra Nitrogen Co.-LP

Paper/Timber/Planing
Abitibi-Consolidated Inc.
Aracruz Celulose S.A.-ADR
Bowater Inc.
Buckeye Technologies Corporation
Caraustar Industries Inc
Chesapeake Corporation
Deltic Timber Corp.
Domtar Inc.
MeadWestvaco Corporation
Pope & Talbot Inc.
Potlatch Corporation
Smurfit-Stone Container Corp
Wausau-Mosinee Paper Corporation

3



--------------------------------------------------------------------------------



 



Return on Capital

The second measure is based on the Company’s ability to meet its return on
capital (ROC) by the end of the performance period. The target ROC that must be
achieved to earn 100% is 8.7%. The calculation will be based on the opening
balance sheet in the third year at a cost of capital of 8.7%. 50% of the
Performance Shares award target for the ROC metric will be earned according to
the following table.

          Return on Capital   Percent Earned    
³9.70%
    200 %
9.20%
    150 %
8.70%
    100 %
8.20%
    75 %
7.70%
    50 %
<7.7%
    0    

An extraordinary event as judged by the Committee may result in the change of
the goal.

Once the number of Performance Shares to be awarded based on the Company’s
performance measures results are known, then the Committee may decrease or
eliminate entirely the number of Performance Shares to be awarded based on
whether the Participant’s individual performance during the Performance Period
was acceptable (an average rating of “meets expectation” or above).

Article 4. Termination Provisions

Except as provided below, the Participant shall be eligible for payment of
awarded Performance Shares, as determined in Section 3, only if the
Participant’s employment with the Company continues through the end of the
Performance Period.

If the Participant’s employment with the Company terminates prior to the end of
the Performance Period by reason of death, retirement on or after age 55 (with a
minimum of 10 years of employment or service with the Company) or the occurrence
of such Participant’s Disability Date a pro-rated payment will be provided as
long as the event occurred in years two or three of the period, subject to the
Committee’s approval. Upon termination of employment under any other
circumstances, the Committee, in its sole discretion and taking into
consideration the performance of the Participant and the performance of the
Company during the Performance Period, may authorize the payment to the
Participant (or his legal representative) at the end of the Performance Period
of all or any portion of the Performance Share Award which would have been paid
to the Participant for such Performance Period.

If the Participant’s employment with the Company terminates for any other reason
prior to the end of the Performance Period, then the award which is subject to
such Performance Period on the effective date of the Participant’s termination
of employment shall be forfeited to and cancelled by the Company.

4



--------------------------------------------------------------------------------



 



Article 5. Dividends

The Participant shall have no right to any dividends which may be paid with
respect to shares of Company common stock until any such shares are paid to the
Participant following the completion of the Performance Period.

Article 6. Form and Timing of Payment of Performance Shares



  (a)   The payment of the Performance Share Awards shall be paid to the
Participant no later than two and one-half months after the end of the
Performance Period. Payment of the Performance Shares awarded shall be made in
the form elected by the Participant, subject to the following:



  (i)   The Participant shall have no right with respect to any Award until such
award shall be paid to such Participant.     (ii)   If the Committee determines,
in its sole discretion, that the Participant at any time has willfully engaged
in any activity that the Committee determines was or is harmful to the Company,
any unpaid Award will be forfeited by the Participant.



  (b)   Performance Shares awarded, if any, will only be paid out in shares of
Company stock.     (c)   The Participant may defer receipt of all or any portion
of the Performance Shares awarded hereunder, upon such terms and conditions
stated in the deferral election form by filing such written election with the
Vice President of Human Resources no later than six months prior to the
termination of the Performance Period, provided such election is made under the
deferral requirements of Code Section 409A. Deferrals may only be made into the
Corn Products stock fund.

Article 7. Nontransferability

Performance Shares may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. Further, except as otherwise provided in a Participant’s Award
Agreement, the Participant’s rights under the 1998 Plan shall be exercisable
during the Participant’s lifetime only by the Participant or the Participant’s
legal representative.

Article 8. Administration

This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the 1998 Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the 1998 Plan. It is expressly understood that the Committee
is authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the 1998 Plan and this Agreement, all of
which shall be binding upon the Participant. Any inconsistency between the
Agreement and the 1998 Plan shall be resolved in favor of the 1998 Plan.

5



--------------------------------------------------------------------------------



 



Article 9. Miscellaneous



  (a)   The selection of any employee for participation in the 1998 Plan and
this Agreement shall not give such Participant any right to be retained in the
employ of the Company. The right and power of the Company to dismiss or
discharge the Participant is specifically reserved. The Participant or any
person claiming under or through the Participant shall not have any right or
interest in the 1998 Plan or any Award thereunder, unless and until all terms,
conditions, and provisions of the 1998 Plan that affect the Participant have
been complied with as specified herein.     (b)   With the approval of the
Board, the Committee may terminate, amend, or modify this Agreement; provided,
however, that no such termination, amendment, or modification of this Agreement
may in any way adversely affect the Participant’s rights under this Agreement
without the Participant’s written consent.     (c)   This Agreement shall be
subject to all applicable laws, rules, and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.  
  (d)   Notwithstanding any other provision of this Agreement or the 1998 Plan
to the contrary, the Board of Directors may amend the 1998 Plan or this
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the 1998 Plan or Agreement to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Code Section 409A), and to the administrative regulations
and rulings promulgated thereunder.     (e)   To the extent not preempted by
federal law, this Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware.     (e)   The Company shall have the
power and right to deduct or withhold, or require the Participant to remit to
Company, the minimum statutory amount to satisfy federal, state, and local
taxes, domestic or foreign, required by law or regulation to be withheld with
respect to any taxable event arising under this Agreement.     (f)   With
respect to withholding required upon payment of Company stock in satisfaction of
all of the Performance Shares awarded, the Company will withhold Company stock
having FMV on the date the tax is to be determined equal to the minimum
statutory total tax that could be imposed on the transaction.     (g)   In the
event of a Change in Control, the Performance Period will be deemed to have
ended, and the Performance Shares will be considered earned and the Target
Performance Share Award amount will be paid out in accordance with the 1998
Plan. Such deemed earned Performance Shares shall be paid out as soon as
practicable following the effective date of the Change in Control.

* * * * * *

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of ___, 2005

              CORN PRODUCTS INTERNATIONAL, INC.
 
       

  By:   -s- James J. Hirchak [c94935c9493500.gif]

      James J. Hirchak

      Vice President, Human Resources
 
       

  EXECUTIVE:

       

7